Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-12-2008

USA v. Hoxha
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1932




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Hoxha" (2008). 2008 Decisions. Paper 1450.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1450


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 07-1932


                       UNITED STATES OF AMERICA

                                       v.

                              RESHAD HOXHA
                                   a/k/a
                                 GRINGO

                                  Reshad Hoxha,

                                                      Appellant


                   On Appeal from United States District Court
                      for the District of Eastern Pennsylvania
                             (D. C. No. 97-cr-00370-1)
               District Court Judge: Honorable Eduardo C. Robreno


                   Submitted Under Third Circuit LAR 34.1(a)
                                March 7, 2008

           Before: BARRY, JORDAN and HARDIMAN, Circuit Judges.

                            (Filed: March 12, 2008)


                           OPINION OF THE COURT


HARDIMAN, Circuit Judge.
       Reshad Hoxha appeals from the District Court’s denial of his motion to terminate

supervised release. Although the District Court had jurisdiction pursuant to 18 U.S.C.

§ 3231, we must dismiss this appeal for lack of jurisdiction.

       In 1997, Hoxha pleaded guilty to an information charging him with four counts of

distribution of heroin in violation of 21 U.S.C. § 841(a)(1), and one count of carrying a

firearm during a drug offense, in violation of 18 U.S.C. § 924(c). Hoxha was sentenced

to 96 months in prison, to be followed by three years of supervised release. Hoxha was

released from custody and began his term of supervised release on December 23, 2004.

On January 26, 2007, he filed a motion seeking early termination of his supervised

release. After a hearing on March 19, 2007, the District Court denied Hoxha’s motion for

early termination of supervised release, but modified two conditions of release for his

benefit. Hoxha appeals from that order.

       Although the parties briefed the merits of the appeal, one fact proves dispositive.

On page four of its brief, the Government states: “Hoxha’s period of supervised release is

set to expire on or about December 23, 2007.” Hoxha does not contradict that statement

in his Reply Brief and he has since conceded in a letter to the Court that his appeal is

moot. That being so, we must dismiss the appeal. See DeFunis v. Odegaard, 416 U.S.
312, 316 (1974).




                                              2